Citation Nr: 0012491	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-19 607 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis of left 
arm due to injury.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1986 
and from September 1990 to December 1991 in the Persian Gulf.  
The veteran has reported serving on periods of active duty 
for training; however, all of these could not be verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for arthritis of the 
left arm due to injury, a gastrointestinal disorder, and 
headaches.  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in August 
1998.


FINDINGS OF FACT

1.  The veteran's headaches have been attributed to his 
service-connected depression.

2.  Competent evidence of a diagnosis of arthritis of the 
left arm is not of record.

3.  Viral gastroenteritis, gastritis, gastroesophageal 
reflux, possible duodenal ulcer disease, and markedly 
deformed duodenal bulb were diagnosed during service.

4.  Subjective evidence of gastrointestinal distress since 
discharge from service has been presented.


CONCLUSIONS OF LAW

1.  Service connection for headaches as part of his service-
connected depression is granted. 

2.  The veteran's claim of entitlement to service connection 
for arthritis of the left arm is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for residuals of a 
gastrointestinal disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic tension 
headaches (claimed as due to undiagnosed illness), arthritis 
of the left arm due to injury, and a gastrointestinal 
disorder.  It is necessary to determine if he has submitted a 
well grounded claim with respect to each issue.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); See 
also VAOPGCPREC 4-99 (1999). 

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.


I.  Headaches

The veteran contends that his chronic headache disorder as a 
result of a concussion from an explosion which temporarily 
blinded and burned him during an active duty for training 
period in 1989.  It has also been argued that the veteran's 
headaches developed as a result of his service in the Gulf in 
1991.  

Service medical records do reveal that the veteran was 
treated for a flash injury to his face, eyes, and arms in 
April 1989.  It was noted that a heater exploded in the 
veteran's face and that he had first and second degree burns 
on his hands, arms, and face.  At the time of the injury, the 
veteran denied experiencing any headaches.  The assessment 
was mild thermal injury, transient.  Subsequent service 
medical records do not contain any complaints of headache.

The first complaint of a persistent headache is noted in a 
July 1993 VA medical record.  The diagnostic impression was 
sinusitis.  VA medical records from March 1994 to October 
1998 indicate that the veteran has been seen on multiple 
occasions complaining of headache, fatigue, weakness, 
depression, sleep disturbances, and unexplained anger.  
Diagnoses include chronic tension headaches and depression 
with chronic headaches. 

In an October 1998 evaluation, the veteran complained of 
severe headaches that worsen during the day.  The impression 
was major depression.  (The Board notes that the veteran was 
granted service connection for depression in a November 1998 
rating decision.)

Upon review of the record, the Board finds that the evidence 
establishes entitlement to service connection for the 
veteran's headaches due to his service-connected depression.  
The veteran contends that he experienced headaches during 
service.  Service connection for depression was granted in 
November 1998.  Additionally, it is apparent that he 
currently suffers from headaches due to his depression as 
documented by VA examinations and medical records.  Moreover, 
the Board concludes that the VA medical records discussed 
above provide the necessary nexus between the veteran's 
headaches and his service-connected depression.  See Tirpak, 
2 Vet. App. at 611; 38 C.F.R. § 3.303.  Accordingly, the 
Board concludes that the evidence supports a finding of 
service connection for headaches as part of the veteran's 
service-connected depression.  This does not mean that the 
veteran has a separately ratable headache disability.  At 
this time, the evidence tends to establish that the headaches 
are associated with and a manifestation of the psychiatric 
disorder.  

II.  Arthritis of the left arm due to injury

The veteran contends that he injured his arm during active 
duty in 1976 when he fell into some steel rims.  He reported 
that this occurred at the same time he injured his knee and 
that he was taken to the hospital and his left arm was placed 
in a cast.  The veteran maintains that he continued to 
experience pain in his left arm, especially in cold weather.

Service medical records do not contain any complaints, 
findings, or diagnoses of an injury of the left arm, or 
arthritis resulting from such during either period of active 
service.  At his July 1986 separation examination, the 
evaluation of the upper extremities was normal.

VA medical records from September 1994 to October 1998 do not 
show any findings, or diagnoses pertaining to the left arm.  
Records do contain reports of right side body aches including 
arm pain and generalized joint pain.  At an August 1995 VA 
examination, the examiner noted that the veteran denied any 
pain in his arms or joints and there was no limitation of 
motion of any joints.  In the assessment, the examiner noted 
that in regard to the veteran's claim of arthritis in the 
left arm, the veteran's range of motion in all extremities 
was normal and no pain was elicited in the left arm.  

At his August 1998 hearing, the veteran testified that he 
injured his left arm in November 1976 while he was on active 
duty.  The veteran reported that he fell an injured his left 
arm, that it was placed in a cast, and that he was restricted 
from performing PT for 60 days.  He further testified that he 
continued to complain of left arm pain during service.  
According to the veteran, in a recent VA evaluation, a doctor 
told him that the swelling in his left arm was due to fluid 
build-up.

In the instant case, while the veteran is considered 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses, Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay 
statements as to the existence of a disorder and a 
relationship between that disorder and service, additional 
objective evidence, whether medical or non-medical, is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak,  2 Vet. App. at 611.   

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143-144 (1992).  As the veteran has not submitted any 
competent medical evidence of a diagnosis of arthritis of the 
left arm due to injury, the Board must deny the claim as not 
well grounded.  See Caluza, 7 Vet.App. at 505.  The veteran's 
assertion that he has arthritis is not competent and does not 
serve to well ground the claim.  Similarly, his assertion 
that any current disability is due to service is not well 
grounded and does not serve to well ground the claim.  

The record also establishes that the veteran was informed of 
the need for him to submit evidence of a well grounded claim.  
Therefore, all duties owed to the veteran were met, including 
38 C.F.R. § 3.103 (1999).  The veteran's recent statement 
that he was told that there was fluid accumulation is not 
supported and even if accepted, would not establish a well-
grounded claim for service connection.  We again note that he 
was informed to submit evidence to establish a well grounded 
claim and he did not.

III.  Gastrointestinal disorder

Service medical records show that during his service from 
1973 to 1986, the veteran occasionally complained of 
gastrointestinal problems, including epigastric pain and 
burning after eating.  Diagnoses included viral 
gastroenteritis, gastritis, gastroesophageal reflux, possible 
duodenal ulcer disease, and rule out peptic ulcer disease.  A 
November 1985 upper GI series revealed markedly deformed 
duodenal bulb compatible with acute or chronic inflammatory 
disease.  At his July 1986 separation examination, the 
examiner noted the veteran reported experiencing heartburn 
with spicy foods was treated with Rolaids.  An evaluation of 
the abdomen was normal.

Service medical records from May 1991 show that the veteran 
was seen complaining of fever, stomach nausea, and vomiting.  
The veteran reported having a nervous stomach.  On 
evaluation, the abdomen was diffusely tender without rebound.  
Bowel sounds were normal.  There was no organomegaly or 
masses.  The assessment was rule out parasinus.

VA medical records from September 1994 to October 1998 show 
no findings or diagnoses of a gastrointestinal disorder.  At 
an August 1995 VA examination, the abdomen was soft, 
nontender, and nondistended and there was no organomegaly.  
The examiner noted that the veteran had complained of an 
occasional gastroesophageal disorder.  The veteran stated 
that he had no gastrointestinal complaints at present.  In 
assessment, the examiner stated that he did not see any 
objective evidence of a gastrointestinal disorder at that 
time, and that an upper gastrointestinal series would not aid 
to this finding.

At his August 1998 hearing, the veteran testified that 
although he did not seek treatment from the VA, he had 
gastrointestinal episodes about twice per month and that he 
treated it with Mylanta.  He reported that a doctor told him 
that his gastrointestinal problems were due to nervousness 
and tension.

Initially, the Board notes that it views the issue of well 
groundedness in a vacuum. When determining whether a claim is 
well grounded, the evidence submitted in support of the claim 
must be accepted as true; however, once well groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  In the instant case, the medical findings of a 
markedly deformed duodenal bulb during service in 1985 with 
the veteran's reports of continued occasional 
gastrointestinal complaints are enough to well ground the 
claim.  38 U.S.C.A. § 5107 (West 1991). The Board notes that 
although the veteran reported a history of and complained of 
a gastrointestinal disorder at the time of his August 1995 VA 
examination, an upper gastrointestinal series was not 
performed.  Therefore, as it is unclear whether the veteran's 
service medical records were adequately reviewed and it is 
apparent that complete testing was not performed, further 
clarification is necessary.

ORDER

Service connection for chronic headaches as part of the 
veteran's service-connected depression is granted.  Service 
connection for arthritis of the left arm due to injury is 
denied.  The claim of entitlement to service connection for a 
gastrointestinal disorder is well grounded, to this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for a 
gastrointestinal disorder is well grounded, the VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule a VA 
gastrointestinal examination. The 
examiner must review the service medical 
records and all the evidence contained 
in the claims folder.  All special 
studies and tests, including an upper 
gastrointestinal series, should be 
performed.  The examiner should state 
whether the veteran has a current 
gastrointestinal disorder, and if so, 
whether such disorder is related to that 
disorder noted during service.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  The remand serves as 
notification of the regulation.

Following completion of this action, the RO should closely 
review the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

